Citation Nr: 0336408	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
eye aphakia.  

2.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals of left Muscle Group XIX.  

3.  Entitlement to a rating in excess of 20 percent for shell 
fragment wound residuals of left Muscle Group III.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from September 1943 
to November 1945 and from May 1947 to September 1953.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 30 percent rating for left eye aphakia, a 
10 percent rating for shell fragment wound residuals of left 
Muscle Group XIX, and a 20 percent rating for shell fragment 
wound residuals of left Muscle Group III.  The 
representative's December 2003 motion to advance on the 
docket due to the veteran's advanced age was granted.  

Appellate consideration of the issue of entitlement to a 
rating in excess of 20 percent for shell fragment wound 
residuals of left Muscle Group III will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  This appeal is remanded to the RO via the 
Appeals Management Center in Washington, District of 
Columbia.  VA will notify the veteran if further action is 
required on his part.  



FINDINGS OF FACT

1.  Visual acuity is 20/120 uncorrected and 20/30 corrected 
in the right eye, which is not aphakic, and 20/60 uncorrected 
and 20/30 corrected in the left eye, which is aphakic.  

2.  The old criteria for scars in effect prior to September 
23, 2002 and the new criteria effective from September 23, 
2002 are equally favorable to the veteran.  

3.  The March 2002 VA examiner opined that shell fragment 
wound residuals of left Muscle Group XIX were superficial and 
that there was no residual loss to any compression activity 
of the abdominal wall.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for left eye aphakia are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.84a, Diagnostic Codes 6029, 6075-6077 (2003).  

2.  The criteria for entitlement to a rating in excess of 10 
percent for shell fragment wound residuals of left Muscle 
Group XIX are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.56, 4.59, 4.73, Diagnostic Code 5319, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2003) (effective August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002) 
(effective prior to August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The first two claims may be adjudicated on the merits because 
the VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall also notify the claimant 
and the claimant's representative, if any, of the evidence 
that is necessary to substantiate the claims, which evidence 
the claimant is to provide, which evidence the VA will 
attempt to obtain for the claimant, and the period of time in 
which the claimant is allowed to respond to notices.  See 
38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

The veteran received a VA eye examination in August 2002 and 
a VA miscellaneous examination in March 2002, and the RO 
obtained the available medical records from the identified 
health care providers.  Charles v. Principi, 16 Vet. App. 
370, 375 (2002).  The veteran and his representative filed 
several lay statements with the RO, and the October 2003 
substantive hearing declined the opportunity for a hearing 
before the Board.  

The RO's February 2002 letter and August 2003 statement of 
the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  

Although the February 2002 notice letter informed the veteran 
that he had 30 days in which to respond, the letter also 
informed him that he had up to one year to present evidence.  
In the one year and ten months since the February 2002 notice 
letter, the veteran and his representative have presented 
medical evidence and statements that will be considered in 
this appeal.  It is obvious that the veteran understood that 
evidence presented more than 30 days after the date of the 
February 2002 notice would still be considered.  In addition, 
on December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (The Act).  Section 701 of the 
Act contains amendments to 38 USC §§ 5102 and 5103. The Act 
contains a provision that clarifies that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  The effective date of that provision is 
November 9, 2000, the date of enactment of the VCAA. Veterans 
Benefits Act of 2003, P.L. 108- __ , Section 701  (H.R. 2297, 
December 16, 2003).  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to a rating in excess of 30 percent for left eye 
aphakia

A May 1996 rating decision, which continued a 30 percent 
rating for left eye aphakia, because final because the 
veteran was notified of the decision by letter, and a notice 
of disagreement was not filed within the prescribed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2003).  
Following the final May 1996 rating decision, the veteran 
filed a claim for increased rating in January 2002.  The May 
2002 rating decision continued the 30 percent rating for left 
eye aphakia, and the veteran perfected a timely appeal of the 
rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that left eye aphakia has caused 
greater impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The rating for 
a physical disability must be considered from the point of 
view of the veteran working or seeking work and the ability 
of the veteran's body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10.  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's left eye aphakia is currently evaluated under 
the criteria for aphakia.  See 38 C.F.R. §§ 4.84a, Diagnostic 
Code 6029.  Given the diagnoses and findings of record, the 
Board will consider whether a higher rating is warranted 
under the criteria for aphakia (Diagnostic code 6029) and 
visual acuity (Diagnostic Codes 6075-6079) from January 2002, 
when the veteran filed his application for increased rating.  

Bilateral or unilateral aphakia is assigned a 30 percent 
evaluation.  The 30 percent rating prescribed for aphakia is 
a minimum rating to be applied to the unilateral or bilateral 
condition and is not to be combined with any other rating for 
impaired vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of its acuity without correction.  The corrected vision 
of one or both aphakic eyes will be taken one step worse than 
the ascertained value; however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision for that eye 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.84a, 
Diagnostic Code 6029.  

The veteran is already in receipt of the minimum 30 percent 
rating assigned for aphakia in one or both eyes; therefore, 
the only basis for an increase lies with rating visual 
acuity.  The August 2002 VA eye examination demonstrated 
visual acuity of 20/30 corrected in the right eye and 20/30 
corrected in the left eye. Considering the right eye as 
having the poorer corrected visual acuity, that eye will be 
rated as uncorrected visual acuity, or 20/120. Taken to one 
step worse than the ascertained value, visual acuity will be 
considered 20/60 in the left eye, the eye affected by 
aphakia. The diagnostic code most closely approximating the 
level of bilateral visual impairment is Code 6078. Code 6078 
provides for a 30 percent evaluation, the evaluation 
currently in effect. Accordingly, an increase in this current 
rating is not warranted. The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  





Entitlement to a rating in excess of 10 percent for
shell fragment wound residuals to left Muscle Group XIX

A January 1999 rating decision, which continued a 10 percent 
rating for shell fragment wound residuals to Muscle Group 
XIX, became final because the veteran was notified of the 
decision by letter dated February 5, 1999, and a notice of 
disagreement was not filed within the prescribed time period.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 
20.202, 20.302.  

Following the final January 1999 rating decision, the veteran 
filed a claim for increased rating in January 2002.  The May 
2002 rating decision continued the 10 percent rating for 
shell fragment wound residuals to Muscle Group XIX, and the 
veteran perfected a timely appeal of the rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that shell fragment wound residuals to 
Muscle Group XIX have caused greater impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.2, 4.10; Schafrath, 1 Vet. App. at 595.  Shell fragment 
wound residuals to Muscle Group XIX are currently evaluated 
under the criteria for injuries to Muscle Group XIX.  Group 
XIX muscles are the muscles of the abdominal wall, which 
include the rectus abdominis, external oblique, internal 
oblique, transversalis, and quadratus lumborum.  The function 
of Group XIX muscles is the support and compression of 
abdominal wall and lower thorax, flexion and lateral motion 
of the spine, and synergists in strong downward movements of 
the arm.  See 38 C.F.R. §§ 4.73, Diagnostic Code 5319.  Given 
the diagnoses and findings of records, the Board will 
consider whether a higher rating is warranted from January 
2002, when the veteran filed his application for increased 
rating.  

A rating higher than 10 percent is not established because 
shell fragment wound residuals to Muscle Group XIX are no 
more than moderate.  Group XIX muscle injuries are assigned a 
50 percent evaluation if severe, a 30 percent evaluation if 
moderately severe, and a 10 percent evaluation if moderate.  
38 C.F.R. § 4.73, Diagnostic Code 5319.  The March 2002 VA 
examiner opined that shell fragment wound residuals of left 
Muscle Group XIX were superficial and had caused no residual 
loss to any compression activity of the abdominal wall.  In 
the absence of moderately severe to severe residuals, a 
higher rating is not in order under the criteria for injuries 
to Muscle Group XIX.  

The veteran is already in receipt of a rating equal to the 
maximum 10 percent rating available under the old criteria 
for scars effective prior to August 30, 2002 and the new 
criteria for scars effective from August 30, 2002.  See 
4.118, Diagnostic Codes 7803, 7804, 7805 (2003) (effective 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002) (effective prior to August 30, 2002).  

In these circumstances, the current 10 percent rating should 
continue, and the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  


Extraschedular

Referral for consideration of extraschedular ratings for left 
eye aphakia and shell fragment wound residuals of left Muscle 
Group XIX are not warranted because exceptional circumstances 
have not been demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2003).  Neither 
service-connected disability has caused frequent 
hospitalizations or marked interference with employment.  The 
veteran's May 1985 VA report of medical history, when he was 
65 years old, and his February 1987 application for VA 
medical benefits asserted that he was retired.  Under the 
circumstances, referral for consideration of extraschedular 
ratings is not currently warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for left eye 
aphakia is denied.  

Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals to left Muscle Group XIX is denied.  


REMAND

A remand is necessary to schedule a new VA left shoulder 
examination for the veteran.  See 38 U.S.C.A. § 5103A; 
Charles, 16 Vet. App. at 375.  Reexamination will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2003); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  In this case, a VA examination 
is necessary to fully measure current left shoulder ranges of 
motion and other left shoulder functional impairment.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  Contact the appropriate VA medical 
facility to schedule a VA left shoulder 
examination for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claims.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination).  

The VA examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
service-connected shell fragment wound 
residuals of left Muscle Group III upon 
the veteran's ordinary activity, 
ii) whether the left side of the 
veteran's body is his dominant or 
nondominant side; iii) whether service-
connected shell fragment wound residuals 
of left Muscle Group III could 
significantly limit functional ability 
during flare-ups or on extended use; 
iv) loss of range of motion portrayed in 
degrees, including additional range of 
motion loss due to pain on use or during 
flare-ups; and iv) if present, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the VA examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to a rating in excess of 20 
percent for shell fragment wound 
residuals of left Muscle Group III based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

3.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



